ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and files “Amended Findings of Fact and Recommendation of the Indiana Supreme Court Disciplinary Commission” recommending that the petitioner be reinstated to the practice of law.
And this Court, being duly advised, now finds that the requirements of Admission and Discipline Rule 23, Section 4, have been met and that the Commission’s recommendation should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, William C. D’Amico, be and he here*286by is reinstated as an attorney of the Bar of this Court, effective immediately.
All Justices concur.